DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017022057 (hereafter JP ‘507).
Claim 1:	JP ‘057 in Figures 1-12 discloses a lithium battery (paragraph [0040], line 477) comprising: 
a wound body (30) formed by winding a positive electrode (31) and a negative electrode (32) with a separator (33) interposed between the positive electrode and the negative electrode (paragraph [0018]); and 
an exterior body (outer can 10) enclosing the wound body (30), wherein
 the exterior body includes: 
a first member serving as a base (bottom surface 11 or side surface 12 or wide surface 13); and 
a second member (reinforcing member(s) 40 disposed in recess(es) 71) provided in a partial region of the exterior body, and 
the second member has lower stretchability (i.e. higher rigidity) than the first member (paragraph [0012]). See also entire document.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017022057 (hereafter JP ‘507) in view of CN208904103 (hereafter CN ‘103), and further in view of JP 2003151616 (hereafter JP ‘616).
	Claim 2:	 JP ‘057 in Figures 1-12 discloses a lithium battery module (paragraph [0040], line 477) comprising: 
a wound body (31) formed by winding a positive electrode (31) and a negative electrode (32) with a separator (33) interposed between the positive electrode and the negative electrode (paragraph [0018]); 
an exterior body (outer can 10) enclosing the wound body (30); 
wherein
 the exterior body includes: 
a first member serving as a base (bottom surface 11 or side surface 12 or wide surface 13); and 
a second member (reinforcing member(s) 40 disposed in recess(es) 71) provided in a partial region of the exterior body, 
the second member has lower stretchability (i.e. higher rigidity) than the first member (paragraph [0012]). See also entire document.
JP ‘057 does not disclose a protective case housing the exterior body.
CN ‘103 in Figures 1-3 discloses a protective case (101) enclosing a lithium battery (103) (paragraphs [0030]-[0040]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to have modified the lithium battery of JP ‘507 by incorporating the protective case of CN ‘103.
One having ordinary skill in the art would have been motivated to make the modification to provide a protective case that would have prevented the lithium battery from affecting the user when a short circuit occurs, burns, and then causes an explosion, thus improving the safety of the battery when used, thereby improving the user experience (paragraph [0019]).
The JP ‘057 combination does not disclose a pressing member provided between the exterior body and the protective case, 
the pressing member transfers pressing force from the protective case to the wound body through the second member to fix the wound body by pressing force from the exterior body.
JP ‘616 discloses disclose a pressing member provided between the exterior body and the protective case, 
the pressing member transfers pressing force from the protective case to the wound body through the second member to fix the wound body by pressing force from the exterior body.
In particular, JP ‘616 discloses a battery module including a container 20 inclosing a winding body, an outer support member 30 sandwiching the container 20, the outer support member 30 including two constraining plates 32 arranged so as to sandwich an uppermost planar portion 201, 202 of the container 20, and four bolts 34 connecting the constraining plates 32 at four corners thereof, wherein voltage and temperature rise in response to an overcharge, at which time a force P1 for expansion of an electrode body are increased, thereby applying a progressively stronger compressive stress P2 to the electrode body, and forming the outer support member 30 in such a manner that an entirety of the planar constraining plates 32 abuts the largest planar portions 201, 202, but a convex portion 32a (equivalent to a pressing member) protruding to a side of the container 20 may be provided at a central portion of the
constraining plates 32; by being configured, it is possible to constrain an outer shape of the container 20 at a central portion of the largest planar portions 201, 202, thereby being able to suppress expansion of the container 20 (electrode body) more efficiently. 
Thus, JP ‘616 discloses providing a pressing member disposed between the outer body and an outer container, the pressing member fixing the winding body with the pressing force from the outer body by transferring the pressing force from the outer container to the winding body via the outer body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium battery of the JP ‘057 combination by incorporating the pressing member of JP ‘616 such that the pressing member transfers pressing force from the protective case (of CN ‘103) to the wound body through the second member (of JP ‘057) to fix the wound body by pressing force from the exterior body.
One having ordinary skill in the art would have been motivated to make the modification to provide a pressing member that would have suppressed expansion of the electrode body, thus preventing excessive energy from being accumulated in the battery when overcharged (paragraphs [0005], lines 53-57 and [0003]).
Claim 3:	The rejection of claim 3 is as set forth above in claim 2 wherein JP ‘057 further discloses that the second member is provided in such a manner as to be fitted in the partial region of the exterior body (i.e. in a center region).
Claim 4:	The rejection of claim 4 is as set forth above in claim 2 wherein JP ‘057 further discloses that second member is provided by being bonded from the outside of the exterior body to the partial region of the exterior body (paragraphs [0030] and [0032]). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 2 wherein the JP ‘057 combination discloses that the pressing member (of JP 616) transmits the pressing force generated when the exterior body expands to the wound body through a non-stretchable member (JP ‘616 in paragraph [0030] disclose that the restraining plate (equivalent to a pressing member) comes into contact with the entire maximum flat surface portions 201 and 202 of the container 20 interposed therebetween; thus, the pressing member would obviously transmit a pressing force through a non-stretchable member of the container).
Claim 6:	The rejection of claim 6 is as set forth above in claim 2 wherein the JP ‘057 combination discloses that the exterior body (of JP ‘057) is formed in a flat shape having a pair of flat surfaces (13), the second member (of JP ‘057) is provided on each of the pair of flat surfaces in such a manner that the second member provided on one flat surface overlaps the second member provided on the other flat surface (JP ‘057, paragraph [0035]), and 
the pressing member includes: 
a first pressing member (of JP ‘616) corresponding to the second member (of JP ‘057) provided on the one flat surface; and a second pressing member (of JP ‘616) corresponding to the second member (of JP ‘057) provided on the other flat surface.
Claim 7:	The rejection of claim 7 is as set forth above in claim 2, wherein the JP ‘057 discloses that the pressing member (32 of JP ‘616) is disposed in such a manner as to form a space between the protective case (of CN ‘103 which encloses the pressing member (of JP ‘616) and the exterior body of JP ‘057) and the exterior body (of JP ‘057) and on both sides of the pressing member when the pressing member is sandwiched between the protective case and the second member.



    PNG
    media_image1.png
    488
    558
    media_image1.png
    Greyscale

Claim 8:	The rejection of claim 8 is as set forth above in claim 2 wherein the JP ‘057 combination further discloses that the pressing member (of JP ‘616) is formed in such a manner as to have a smaller area of a region in contact with the second member (of JP ‘057) than an area of a region in which the second member is provided.
In particular,
JP ‘616 discloses that a convex portion 32a (corresponds to a pressing member) protruding toward the container 20 may be provided at the center portion of the restraining plate.
JP ‘057 discloses that the size, shape, number of the recesses (71) are not limited as long as the recesses are disposed on the wide surface 13 (paragraph [0028], and that reinforcing member (which together with the recesses corresponds to the second member) has substantially the same dimension as the recess 71 so as to be fitted in the recess.
JP ‘057 in Figure 9 discloses a circular shape in which recess 71 is centered on the center point of the wide surface 13 (lines 434-445).
Thus, if the convex portion 32a (pressing member), provided at the center portion of the restraining plate, protrudes toward the wide surface 13, the convex member 32a would obvious be formed in such a manner as to have a smaller area of a region in contact with the second member (of JP ‘057) than an area of a region in which the second member is provided.
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein the JP ‘057 combination discloses that the second member (of JP ‘057) has an enough thickness to prevent the pressing member (of JP ‘616) from being in contact with a region of the first member (outer can of JP ‘057) of the exterior body when the pressing member is sandwiched between the protective case and a non-stretchable member.
In particular,
JP ‘616 discloses that a convex portion 32a (corresponds to a pressing member) protruding toward the container 20 may be provided at the center portion of the restraining plate.
JP ‘057 discloses that the size, shape, number of the recesses (71) are not limited as long as the recesses are disposed on the wide surface 13 (paragraph [0028], and that reinforcing member (which together with the recesses corresponds to the second member) has substantially the same dimension as the recess 71 so as to be fitted in the recess.
JP ‘057 in Figure 9 discloses a circular shape in which recess 71 is centered on the center point of the wide surface 13 (lines 434-445).
Thus, it would have been within the skill of one having ordinary skill in the art to modify the dimension (e.g., thickness) of the second member such that the second member (of JP ‘057) has an enough thickness to prevent the pressing member (of JP ‘616) from being in contact with a region of the first member (outer can of JP ‘057) of the exterior body when the pressing member is sandwiched between the protective case and a non-stretchable member.
Claim 10:	The rejection of claim 10 is as set forth above in claim 2 wherein the JP ‘057 combination discloses that the second member and the pressing member are cylindrical (JP ‘057, [0038], lines 432-446; and JP ‘616, paragraph [0032] discloses a convex portion 32a).
Claim 11:	The rejection of claim 11 is as set forth above in claim 6 wherein JP ‘057 further discloses that the second member is provided at a center portion of the each of the pair of flat surfaces of the exterior body (paragraph [0028], lines 314-316).
Claim 12:	The rejection of claim 12 is as set forth above in claim 2 wherein JP ‘057 discloses that the second member is a plate material made of resin, glass, or ceramic (paragraph [0033], lines 360-361). 

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017022057 (hereafter JP ‘507) as applied to claim 1 above, and further in view of Liao (US 20170294632).
JP ‘057 is as applied, argued, and disclosed above, and incorporated herein.
Claim 13:	JP ‘507 discloses a lithium battery as set forth above in claim 1. However, JP ‘057 does not disclose an electronic component comprising a casing housing a lithium battery.
Liao in Figures 1-3 discloses an electronic component (100) comprising a casing (10) housing a lithium battery (30). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium battery of JP ‘057 by incorporating the electronic component comprising a casing as taught by Liao.
One having ordinary skill in the art would have been motivated to make the modification to provide an electronic component that would have provided a locking mechanism for locking the battery in the electronic component.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017022057 (hereafter JP ‘507) in view of CN208904103 (hereafter CN ‘103), and further in view of JP 2003151616 (hereafter JP ‘616) as applied to claim 2 above, and further in view of Liao (US 20170294632).
	JP ‘057, CN ‘103, and JP ‘616 are as applied, argued, and disclosed above, and incorporated herein,
Claim 14:	The JP ‘057 combination discloses a lithium battery module as set forth above in claim 1. However, JP ‘057 does not disclose an electronic component comprising a casing capable of mounting the lithium battery module
Liao in Figures 1-3 discloses an electronic component (100) comprising a casing (10) capable of mounting a lithium battery module (30). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium battery of JP ‘057 by incorporating the electronic component comprising a casing as taught by Liao.
One having ordinary skill in the art would have been motivated to make the modification to provide an electronic component that would have provided a locking mechanism for locking the battery in the electronic component.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017022057 (hereafter JP ‘507) in view of JP 2003151616 (hereafter JP ‘616).
	Claim 15:	JP ‘057 in Figures 1-12 discloses a lithium battery module (paragraph [0040], line 477) comprising: 
a wound body (31) formed by winding a positive electrode (31) and a negative electrode (32) with a separator (33) interposed between the positive electrode and the negative electrode (paragraph [0018]); 
an exterior body (outer can 10) enclosing the wound body (30); 
wherein
 the exterior body includes: 
a first member serving as a base (bottom surface 11 or side surface 12 or wide surface 13); and 
a second member (reinforcing member(s) 40 disposed in recess(es) 71) provided in a partial region of the exterior body, 
the second member has lower stretchability (i.e. higher rigidity) than the first member (paragraph [0012]). See also entire document.
 JP ‘057 does not disclose a pressing member provided between the exterior body and the protective case, 
the pressing member transfers pressing force from the protective case to the wound body through the second member to fix the wound body by pressing force from the exterior body.
JP ‘616 discloses disclose a pressing member provided between the exterior body and the protective case, the pressing member transfers pressing force from the protective case to the wound body through the second member to fix the wound body by pressing force from the exterior body.
In particular, JP ‘616 discloses a battery module including a container 20 inclosing a winding body, an outer support member 30 sandwiching the container 20, the outer support member 30 including two constraining plates 32 arranged so as to sandwich an uppermost planar portion 201, 202 of the container 20, and four bolts 34 connecting the constraining plates 32 at four corners thereof, wherein voltage and temperature rise in response to an overcharge, at which time a force P1 for expansion of an electrode body are increased, thereby applying a progressively stronger compressive stress P2 to the electrode body, and forming the outer support member 30 in such a manner that an entirety of the planar constraining plates 32 abuts the largest planar portions 201, 202, but a convex portion 32a (equivalent to a pressing member) protruding to a side of the container 20 may be provided at a central portion of the
constraining plates 32; by being configured, it is possible to constrain an outer shape of the container 20 at a central portion of the largest planar portions 201, 202, thereby being able to suppress expansion of the container 20 (electrode body) more efficiently. 
Thus, JP ‘616 discloses providing a pressing member disposed between the outer body and an outer container, the pressing member fixing the winding body with the pressing force from the outer body by transferring the pressing force from the outer container to the winding body via the outer body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium battery of JP ‘057 by incorporating the pressing member of JP ‘616 such that the pressing member transfers pressing force from the protective case (of CN ‘103) to the wound body through the second member (of JP ‘057) to fix the wound body by pressing force from the exterior body.
One having ordinary skill in the art would have been motivated to make the modification to provide a pressing member that would have suppressed expansion of the electrode body, thus preventing excessive energy from being accumulated in the battery when overcharged (paragraphs [0005], lines 53-57 and [0003]).
Thus, the JP ‘057 combination discloses a wound body formed by a positive electrode and a negative electrode with a separator interposed between the positive electrode and the negative electrode; and a casing housing a lithium battery including an exterior body, the exterior body enclosing the wound body and including a first member and a second member having less stretchability than the first member, wherein the wound body fixes a relative position with respect to the casing by pressing force transmitted from the casing through the second member.
	The JP ‘057 does not disclose an electronic component.
Liao in Figures 1-3 discloses an electronic component (100) comprising a casing (10) capable of mounting a lithium battery module (30). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium battery of JP ‘057 by incorporating the electronic component comprising a casing as taught by Liao.
One having ordinary skill in the art would have been motivated to make the modification to provide an electronic component that would have provided a locking mechanism for locking the battery in the electronic component.
Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729